Citation Nr: 0204959	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  02-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




REMAND

The veteran served on active duty from April 1971 to April 
1973.

The veteran submitted his claim for entitlement to service 
connection for PTSD in September 2000.  His claim was denied 
in May 2001 with notice of that action provided in June 2001.  
The veteran submitted a notice of disagreement (NOD) that 
same month on a VA Form 9, Appeal to Board of Veterans' 
Appeals.  The veteran indicated at that time that he did not 
want a hearing in his case.

The veteran was issued a statement of the case in February 
2002.  He then perfected his appeal in February 2002 when his 
representative submitted a second VA Form 9 as his 
substantive appeal.  The veteran again indicated that he did 
not want a hearing and asked that his case be forwarded to 
the Board.

The veteran's case was certified on appeal on February 26, 
2002, and was received at the Board in March 2002.  The 
veteran's representative submitted additional statements and 
evidence to the RO in March 2002.  The RO forwarded the 
statements and evidence to the Board where they were received 
on May 13, 2002.

In his statements, the veteran requested that he be afforded 
a decision review officer (DRO) hearing and then a hearing 
before a member of the Board sitting at the RO if he was not 
granted the benefit sought following the first hearing.  It 
is not clear from the statement if the veteran is requesting 
a DRO review of his case under 38 C.F.R. § 3.2600 (2001) or a 
hearing before a hearing officer at the RO.  It is clear that 
he is requesting a Travel Board hearing if his claim is not 
granted by the RO.

The Board notes that the veteran's request was received 
within the regulatory period for such requests, 90 days after 
the appeal is certified to the Board, and is timely.  See 
38 C.F.R. § 20.1304(a) (2001); see also 67 Fed. Reg. 3099-
3106 (Jan. 23, 2002).  

In light of the foregoing the case must be REMANDED to the RO 
to afford the veteran the opportunity to clarifying his 
intentions with respect to a DRO review or local hearing and 
to have a Travel Board hearing scheduled prior to any further 
action by the Board.

1.  The veteran should be contacted and 
requested to clarify his intentions as to 
whether he desires a hearing at the RO by 
a hearing officer versus a review by the 
DRO without a hearing.  If he desires a 
hearing, he should then be scheduled for 
the hearing.  The RO should take action 
as appropriate based on the evidence in 
the file and any testimony or additional 
evidence submitted at any hearing before 
a hearing officer.

2.  Upon completion of the action in 
paragraph 1, if service connection for 
PTSD is not granted by the RO, the 
veteran should be scheduled for a hearing 
before a member of the Board at the RO.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

